Name: 97/823/EC: Decision No 165 of 30 June 1997 on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128B) (Text with EEA relevance)
 Type: Decision
 Subject Matter: documentation;  social protection;  labour market;  migration
 Date Published: 1997-12-12

 Avis juridique important|31997D082397/823/EC: Decision No 165 of 30 June 1997 on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128B) (Text with EEA relevance) Official Journal L 341 , 12/12/1997 P. 0061 - 0066DECISION No 165 of 30 June 1997 on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128B) (Text with EEA relevance) (97/823/EC)THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81 (a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community, under which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent Regulations,Having regard to Article 2 (1) of Council Regulation (EEC) No 574/72 of 21 March 1972, under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations,Having regard to Decision No 153 of 7 October 1993 laying down and adapting the model forms necessary for the application of the Regulations,Whereas new forms E 128 and E 128B are to be introduced in order to take account of Council Regulations (EC) No 3095/95, (EC) No 3096/95 and (EC) No 1290/97 amending, in particular, the provisions governing entitlement to sickness benefits;Whereas the Agreement on the European Economic Area of 2 May 1992, as adjusted by the Protocol of 17 March 1993, Annex VI, implements Council Regulation (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area;Whereas, by Decision of the EEA Joint Committee, the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 shall be adapted and implemented within the European Economic Area;Whereas for practical reasons identical forms should be used within the Community and within the European Economic Area;Whereas the language in which the forms should be drawn up has been decided by Recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. Two new model forms E 128 and E 128B shall be created for benefits in kind required during a stay in a Member State without imposing a condition of immediate need.2. The competent authorities of the Member States shall make available to the persons concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models.3. Each form shall be available in the official languages of the Community and laid out in such a manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language.4. This Decision shall be applicable from the first day of the month following its publication in the Official Journal of the European Communities.The Chairman of the Administrative CommissionCees VAN DEN BERG>START OF GRAPHIC>>END OF GRAPHIC>